UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1757


WILLIAM M. CONRAD,

                Plaintiff – Appellant,

          v.

CSX TRANSPORTATION, INCORPORATED, c/o Corporation Creation
Network, Inc.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:14-cv-00051-MJG)


Submitted:   December 22, 2015            Decided:   February 16, 2016


Before WILKINSON, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence A. Katz, COFFEY KAYE MYERS & OLLEY, Bala Cynwyd,
Pennsylvania, for Appellant.    Amy E. Askew, Catherine Mary
Manofsky, KRAMON & GRAHAM, PA, Baltimore, Maryland; Evan M.
Tager, Carl J. Summers, MAYER BROWN LLP, Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      William M. Conrad appeals from the district court’s order

granting summary judgment to Defendant CSX Transportation, Inc.

(CSX) in Conrad’s suit under the Federal Employers’ Liability

Act (FELA), 45 U.S.C. §§ 51 to 60 (2012).                        Conrad alleged CSX

was   negligent    in    numerous     ways      relating    to    his     fall   over    a

barrier at a railway yard.               On appeal, Conrad argues that the

district court erred in determining that he did not present a

prima facie case of negligence.              Finding no error, we affirm.

      This    court     reviews   a   district        court’s     grant    of    summary

judgment de novo, “viewing all facts and reasonable inferences

therefrom in the light most favorable to the nonmoving party.”

Smith v. Gilchrist, 749 F.3d 302, 307 (4th Cir. 2014) (internal

quotation marks omitted).             Summary judgment is appropriate only

when there is no genuine issue of material fact and the movant

is entitled to judgment as a matter of law.                      Seremeth v. Bd. of

Cty. Comm’rs Frederick Cty., 673 F.3d 333, 336 (4th Cir. 2012).

The   relevant     inquiry       on   summary        judgment     is     “whether    the

evidence      presents      a     sufficient         disagreement         to     require

submission to a jury or whether it is so one-sided that one

party must prevail as a matter of law.”                     Anderson v. Liberty

Lobby,    Inc.,,   477    U.S.    242,      251-52    (1986).       To    withstand      a

summary      judgment    motion,      the       nonmoving   party        must    produce

competent     evidence     sufficient        to   reveal    the    existence        of   a

                                            2
genuine issue of material fact for trial.                Fed. R. Civ. P.

56(c)(1).

     We have reviewed the record, briefs, and applicable case

law on this matter.      Our careful review persuades us that the

district court’s ruling was correct.        See Conrad v. CSX Transp.

No. 1:14-cv-00051-MJG (D. Md. filed June 16 & entered June 17,

2015; and filed June 24 & entered June 25, 2015).                We dispense

with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    this    court   and

argument would not aid the decisional process.



                                                                    AFFIRMED




                                     3